Citation Nr: 1446095	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-14 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than July 6, 2012 for the award of a 30 percent rating for residuals of a left shoulder gunshot wound. 

2.  Entitlement to a rating in excess of 30 percent for residuals of a left shoulder gunshot wound.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1967 to December 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a hearing was held before a Decision Review Officer (DRO) at the RO.  In July 2013, a videoconference hearing was held before the undersigned.  Transcripts of both hearings are associated with the record.

The claim seeking a rating in excess of 30 percent for residuals of a left shoulder gunshot wound is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

1.  The Veteran's claim for an increased rating for his service-connected residuals of left shoulder gunshot wound was received December 29, 2009.  

2.  It is reasonably shown that symptoms that were the basis for an increase in the rating the Veteran's residuals of left shoulder gunshot wound to 30 percent have been manifested throughout since he filed his claim for increase on December 29, 2009 (but not earlier).





CONCLUSION OF LAW

An earlier effective date of December 29, 2009 is warranted for the award of a 30 percent rating for residuals of a left shoulder gunshot wound.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  As the earlier effective date sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The effective date of an award of an increased rating shall be the date entitlement arose or the date when the claim for increase was filed, whichever is later.  An exception to this rule provides that the award shall be the earliest date as of which it is ascertainable that an increase in disability occurred if a claim is received within a year from such date.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400.  
When there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

The RO assigned an effective date of July 6, 2012 for the award of an increased (to 30%) rating for the Veteran's left shoulder disability because that was the date of a VA examination which confirmed he had symptoms and impairment that warranted the increase.  Logically, the increased level of disability had been present for some period of time prior to the date of the examination confirming their presence.  The Veteran's claim for increase was received December 29, 2009.  At the July 2013 videoconference hearing he testified under oath that his left shoulder symptoms (and related impairment) had not changed since 2009 (i.e., that the symptoms and impairment found on July 6, 2012 VA examination were present, at the same level of severity, when he filed his claim for increase on December 29, 2009.)  While identifying the specific muscle groups involved may be a medical question that requires medical expertise, symptoms and related impairment of function, such as pain, weakness, inability to lift an arm above a certain point, reach, lift a weight, etc. are capable of lay observation, particularly by the person experiencing them.  The Veteran is competent to make such observations.  The Board finds no reason to question the credibility of his testimony.  Logically, it would be an observation of increased pathology or increased impairment of function that triggers an impulse to file a claim for increase.  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 C.F.R. §§ 3.102, 4.3) the Board finds that the severity of left shoulder disability found on July 6, 2012 VA examination was present when the Veteran filed his claim on December 29, 2009, and that the award of a 30 percent rating for the left shoulder disability from that date is warranted.   

While governing law allows for the award of an increased rating for one year prior to the filing of a claim for increase (see 38 U.S.C.A. § 5110 (b)(2), such award requires for an increase in disability to be shown during the year preceding the filing of the claim for increase.  There is no such evidence (showing an increase in left shoulder disability during the year prior to December 29. 2009) in this case. The record is essentially void of any medical evidence for a year prior to receipt of the December 29, 2009 claim, and the Veteran has not identified any specific date in the year prior to December 29, 2009 when an increase in left shoulder disability was noted.  Consequently, an effective date prior to December 29, 2009, is not warranted.


ORDER

An earlier effective date of December 29, 2009 for the award of a 30 percent rating for residuals of a left shoulder gunshot wound is granted, subject to the regulations governing payment of monetary awards.


REMAND

Regarding the claim for a rating in excess of 30 percent for the residuals of a left shoulder gunshot wound, it is noteworthy at the outset that a governing regulation provides that the combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  38 C.F.R. § 4.55(d).  Under Code 5200, unfavorable ankylosis of a minor shoulder is rated 40 percent.  38 C.F.R. § 4.71a.  The 30 percent rating assigned is based on involvement of Muscle Groups II, III and IV (i.e., not including Group I).  Functions affected by Muscle Group I include upward rotation of scapula, and elevation of arm above shoulder level.  VA muscle examinations in July 2012 (with August 2012 addendum) and February 2013 did not find Muscle Group I involvement.  The Veteran reports difficulty raising his left arm, and further clarification regarding Muscle Group I involvement is needed.  Further, the Veteran has alleged that his left shoulder gunshot wound residuals include lower left arm, wrist and hand pathology/impairment.  An examination to ascertain whether there is ratable lower left arm involvement is necessary.  

Finally, the report of a February 2013 VA examination notes the Veteran receives ongoing private treatment for his left shoulder from private orthopod A. D. Mazzocca.  Updated records of such treatment are pertinent evidence that must be secured.  

The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify (and provide the authorizations necessary for VA to secure updated records of) all providers of private treatment he has received for his left shoulder disability (to specifically include updated records of his treatment by Dr. Mazzocca).  The RO should then secure complete records of all such treatment from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to a VA request for records, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the current nature and severity of his service-connected residuals of a left shoulder gunshot wound.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should elicit from the Veteran his complaints regarding the nature and severity of functional impairment.  The examiner must identify each muscle group affected by the left shoulder gunshot wound,  and specifically note whether or not there is Muscle Group I involvement.  If Muscle Group I involvement is not found, the examiner should comment on the Veteran's allegation of problems lifting the arm above the shoulder.  The examiner must note all related functional limitations found, note the degree of any related muscle weakness or atrophy, note any neurological manifestations, and specifically note whether there is any related (secondary) lower left arm, wrist, and/or hand pathology/impairment (as has been alleged).  The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the record and readjudicate the claim for a rating in excess of 30 percent for residuals of a left shoulder gunshot wound (to include consideration of whether there is any related or secondary ratable pathology/impairment of the left lower arm, wrist, and/or hand).  If the claim is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


